UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1808


In re: ROHIT JAWA,

             Petitioner.



                           On Petition for Writ of Mandamus.
                    (Nos. 1:15-cr-00239-AJT-1; 1:17-cv-00122-AJT)


Submitted: August 24, 2017                                        Decided: August 28, 2017


Before GREGORY, Chief Judge, and SHEDD and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Rohit Jawa, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Rohit Jawa petitions for a writ of mandamus, alleging that the district court has

unduly delayed in ruling on several motions filed in his criminal case. He seeks an order

from this court directing the district court to act. We find the present record does not

reveal undue delay in the district court. Accordingly, we grant leave to proceed in forma

pauperis and deny the mandamus petition. We dispense with oral argument because the

facts and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.



                                                                      PETITION DENIED




                                            2